DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner notes the entry of the following papers:
Amended claims filed 11/17/2021.
Applicant arguments/remarks made in amendment filed 11/17/2021.
Claims 1-2, 4-8, 10-11, 13-18, and 20 are amended
Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statement submitted 11/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner.
Response to Arguments
Applicant’s arguments in regard to prior art of record does not disclose the amended limitations are moot in view of new grounds of rejection necessitated by amendments.  Please see detailed rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 6-8, 10, and  16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vu et al (A Deep Learning Based Method for Handling Imbalanced Problem in Network Traffic Classification, herein Vu), Morris et al (Industrial Control System Traffic Data Sets for Intrusion Detection Research, herein Morris), Gao et al (QoE Prediction for IPTV Based On BP_Adaboost Neural Networks, herein Gao), and Sarigiannidis et al (DIANA: A Machine Learning Mechanism for Adjusting the TDD Uplink-Downlink Configuration in XG-PON-LTE Systems, herein Sarigiannidis).
Regarding claim 1, 
	Vu teaches a method comprising: (Vu, page 333, column 1, paragraph 1, line 9 “We used a recent proposed deep network for unsupervised learning called Auxiliary Classifier Generative Adversarial Network to generate synthesized data samples for balancing between the minor and the major classes.  We tested our method on a well-known network traffic dataset and the results showed that our proposed method achieved better performance compared to a recent proposed method for handling imbalanced problem in network traffic classification.” In other words, method is method.)
collecting, at a network device, a training dataset representing one or more states of the network device deployed in a network, the training dataset including at least a conditional class [that represents an operational state of the network device]; (Vu, Figure 1, and page 336, column 1, paragraph 1, line 4 “This is the traffic dataset collected from the internal network with many applications of Dalhousie University Computing and Information Services Centre (UCIS) in 2007 on the campus network between the university and the Internet.  LS (Equation 2) and over classes labels LC (Equation 3).” 

    PNG
    media_image1.png
    92
    554
    media_image1.png
    Greyscale

In other words, internal network is network device, traffic dataset is training dataset, packets and statistical features are states of the network device, and from equation (3), LC, which is the likelihood of the correct conditional class, is conditional class.)
	training, by the network device and based on the training dataset, a first model that generates one or more fabricated attributes of artificial network traffic through the network device; (Vu, page 334, column 2, paragraph 4, line 1 “Generative Adversarial Network (GAN) was proposed by GoodFellow et al. in [10] for unsupervised learning.  A GAN has two neuron networks which are trained in an opposition way.  The first neuron network is a Generator (G) and the second neuron network is a Discriminator (D).  The main idea behind GAN is to have two competing neural network models.  The generator takes noise as input and generates samples.  The discriminator receives samples from both the generator and the training data and attempt to distinguish between the two sources.  These two networks play a continuous game, LS (Equation 2) and over classes labels LC (Equation 3).”
Examiner notes that “attributes” are defined as “attributes (e.g., loss per packet, delay per packet, etc.)” (Paragraph [0014], line 13 of specification of instant application.). The GAN is attempting to mimic the “attributes” from the training data by producing “samples”.  In other words, training process is training, GAN (generator and discriminator combined) is first model, generated is generates, and more realistic samples is one or more fabricated attributes.)
	[training, by the network device and based on the training dataset, a second model that generates a predictive experience metric that represents a predicted performance of an application program of a client device that is connected to the network device and is communicating traffic via the network device;]
	generating the one more fabricated attributes based on the training of the first model; (Vu, page 335, Figure 1, and page 334, column 2, paragraph 5, line 1 “The input of the generator (G) is a vector of random noise z and it outputs a synthesized sample Xfake = G(z).  Network D takes the input of a real data sample or a synthesized sample from the generator and the output is a probability distribution P(S|X) = D(X) over possible sources.”

    PNG
    media_image2.png
    375
    494
    media_image2.png
    Greyscale

In other words, generator generates, and synthesized sample is fabricated attributes.)
	Thus far, Vu does not explicitly teach the training dataset … that represents an operational state of the network device.
	Morris teaches the training dataset … that represents an operational state of the network device (Morris, page 68, paragraph 2, line 1 “The data sets presented in this paper include network traffic, process control and process measurement features from normal operations and attack against the two SCADA systems.” And, page 67, paragraph 2, line 2 “Much of the research uses training and validation data sets created by the same researchers who developed the intrusion detection systems.  Indeed, no standardized data set counting the normal SCADA network traffic and attack traffic is currently available to researchers.  In order to evaluate the performance of data mining and machine learning algorithms for SCADA intrusion detection systems, a network data set used for benchmarking intrusion detection system performance is sorely needed.  This paper presents four data sets, which include network traffic, process control and process measurement features from a set of 28 attacks against two laboratory-scale industrial control systems that use the MODBUS application layer In other words, data sets are training data sets, and process control of a SCADA is operational state of the network device. )
Both Morris and Vu are directed to monitoring networks.  Vu teaches a training dataset including at least a conditional class but doesn’t teach a training dataset… that represents an operational state of the network device.   Morris teaches a training dataset… that represents an operational state of the network device. In view of the teaching of Vu, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Morris into Vu. This would result in the training dataset including at least a conditional class that represents an operational state of the network device.
One of ordinary skill in the art would be motivated to do this to provide more verifiable assurance and validation in intrusion detection systems and network security. (Morris, page 1, paragraph 1, line 5 “Researchers primarily rely on unique threat models and the corresponding network traffic data set to train and validate their intrusion detection systems.  This leads to a situation in which researchers cannot independently verify the results, cannot compare the effectiveness of different intrusion detection systems, and cannot adequately validate the ability of intrusion detection systems to detect various classes of attacks.  Indeed, a common data set is needed that can be used by researchers to compare intrusion detection approaches and implementations.  This paper describes four data sets, which include network traffic, process control and process measurement features from a set of 28 attacks against to laboratory-scale industrial control systems that use the MODBUS application layer protocol.”)


training, by the network device and based on the training dataset, a second model that generates a predictive experience metric that represents a predicted performance of an application program of a client device that is connected to the network device and is communicating traffic via the network device;
	Gao teaches training, by the network device and based on the training dataset, a second model that generates a predictive experience metric that represents a predicted performance of an application program of a client device that is connected to the network device and is communicating traffic via the network device; (Gao, page 32, column 1, paragraph 1, line 6 “To solve this problem, we propose a QoE prediction algorithm.” and line 10 “Subsequently, we combine the BP neural network with Adaboosting, proposing the BP_Ada algorithm to predict the QoE.” And page 34, column 1, paragraph 6 “
	C. Training 
	Input: The preprocessed training dataset
	Output: Strong learning machine

In other words, training is training, training dataset is training dataset, and predict QoE (quality of experience) is predictive experience metric that represents a predicted performance of an application program of a client device that is connected to the network device and is communicating traffic via the network device.)
	Both Gao and the combination of Vu and Morris are directed to improving the delivery of wireless content.  In view of the teaching of the combination of Vu and Morris it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed 
	One of ordinary skill in the art would be motivated to do this in order to enhance and improve wireless service (Gao, page 1, column 1, paragraph 2, line 21 “If user’s QoE is predicted timely and accurately, the IPTV operators can effectively improve and enhance their service.  Therefore, the issue of QoE prediction in IPTV is important [12].”)
	Gao teaches generating the predictive experience metric based on the training of the second model using the one or more fabricated attributes; and (Gao, See mapping above.  In other words, predict the QoE is generate the predictive experience metric.)
	Thus far, the combination of Vu, Morris, and Gao does not explicitly teach altering, by the network device, one or more configurations of the network based on the predictive experience metric.  
	Sarigiannidis teaches altering, by the network device, one or more configurations of the network based on the predictive experience metric.  (Sarigiannidis, Figure 3, and page 2, column 1, paragraph 3, line 11 “This concept implies that both devices are connected independently, for example, by using a single cable.  Hence, the bridging of the two domains (optical and wireless) is simple and flexible, needing no additional hardware. What this paper proposes is a novel machine learning mechanism that adjusts the uplink-downlink configuration based on the traffic conditions in the hybrid network.” And, page 2, column 1, paragraph 3, line 31 “The proposed framework succeeds in suitably changing this configuration in a periodic fashion by sensing the traffic changes in the network based on the SDN controller knowledge.  Numerical results indicate the improvements of the proposed framework when applied in Examiner notes that “predictive experience metrics 150(1) – 150(L) represent a calculated metric of a predicted performance of a respective application program when given a set of network packet attribute inputs”. (Paragraph [0015], line 13, specification of instant application.). In other words, adjusts is altering, device is device, configuration is one or more configurations, and machine learning mechanism using numerical results that were sensed by the SDN, is the predictive experience metric. See Figure 3 steps 3 -5 “The OLT SDN controller runs Algorithms (1-3) and calculates..”.)

    PNG
    media_image3.png
    647
    823
    media_image3.png
    Greyscale

	Both Sarigiannidis and the combination of Vu, Morris, and Gao are directed to, among other things, improving wireless service. In view of the teaching of the combination of Vu, Morris, and Gao it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sarigiannidis into the combination of 
	One of ordinary skill in the art would be motivated to do this improve network performance by reducing latency and jitter. (Sarigiannidis, page 2, column 2, paragraph 1, line 2 “Numerical results indicate the improvements of the proposed framework when applied in multiple channel scenarios in terms of latency and jitter.  The results have been obtained by using real traffic traces in both downlink and uplink directions of the hybrid network.”)
Regarding claim 6,
	the combination of Vu, Morris, Gao, and Sarigiannidis teach the method of claim 1,
	wherein altering the one or more configurations of the network further comprises: causing, by the network device, a network controller to alter the one or more configurations of the network to improve performance of traffic flows passing through the network device.  (Sarigiannidis, page 1, column 1, line 7 “The proposed mechanism receives traffic-aware knowledge from the SDN controllers and applies an adjustment on the uplink-downlink configuration in the LTE radio communication.”  In other words, applies an adjustment is altering, configuration is the one or more configurations, SDN controller is network controller, traffic is traffic flow, applies adjustment is to improve the performance of the traffic flow.)
Regarding claim 7,
	the combination of Vu, Morris, Gao, and Sarigiannidis teach the method of claim 1,
	wherein altering the one or more configurations of the network further comprises: causing, by the network device, the client device to alter connectivity of the client device to the network device.  (Sarigiannidis, page 1, column 1, line 2 “At the same time, the In other words, reconfiguration is altering the one or more configurations, underlying network components is network device and client device, and reconfiguration of underlying network components using SDN controllers is altering connectivity of the client device to the network device.)
Regarding claim 8,
	the combination of Vu, Morris, Gao, and Sarigiannidis teach the method of claim 1,
wherein altering the one or more configurations of the network further comprises: providing, by the network device, the client device with a recommended application mode for the application program of the client device.  (Sarigiannidis, page 1, column 1, line 7 “The proposed mechanism receives traffic-aware knowledge from the SDN controllers and applies an adjustment on the uplink-downlink configuration in the LTE radio communication.  This traffic-aware mechanism is capable of determining the most suitable configuration based on the traffic dynamics in the whole hybrid network. The introduced scheme is evaluated in a realistic environment using real traffic traces such as Voice over IP (VoIP), real-time video, and streaming video.” In other words, adjustments is altering the one or more configurations, network is network, determining the most suitable configuration is providing the client device with a recommended application mode, and VoIP, real-time video, and streaming video are applications.
Claim 10 is an apparatus claim corresponding to method claim 1.  Otherwise, they are the same.  It is implicit that a computer implemented method, monitoring, among other things, 
Claims 15-16 are apparatus claims corresponding to method claims 6-7, respectively.  Otherwise, they are the same.  Therefore, claims 15-16 are rejected for the same reasons as claims 6-7, respectively.
Claim 17 is a non-transitory computer readable storage media claim corresponding to method claim 1.  Otherwise, they are the same.  It is implicit that a computer implemented method requires a non-transitory computer readable storage media in order to execute.  Therefore, claim 17 is rejected for the same reasons as claim 1.
Claims 2-5, 9, 11-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vu, Morris, Gao, Sarigiannidis, and Bujlow et al (A method for classification of network traffic based on C5.0 Machine Learning Algorithm, herein, Bujlow).
Regarding claim 2,
	the combination of Vu, Morris, Gao, and Sarigiannidis teach the method of claim 1,
wherein the training dataset further includes: 
	Thus far, the combination of Vu, Morris, Gao, and Sarigiannidis does not explicitly teach attributes of actual network traffic experienced by the network device.
	Bujlow teaches attributes of actual network traffic experienced by the network device. (Bujlow, page 238, column 2, paragraph 3, line 1 “A good solution for obtaining accurate training data can rely on collecting the flows at the user side along with the name of the associated application.” And line 8 “The task for the client is to register information about each flow passing the Network Interface Card (NIC), with the exception of traffic to and from the In other words, training data is training dataset, and each flow passing the Network Interface Card (NIC) is attributes of actual network traffic experienced by the network device.)
Bujlow and the combination of Vu, Morris, Gao, and Sarigiannidis are directed to monitoring and measuring performance of high-speed multi-hop networks.  In view of the teaching of Vu, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bujlow into Vu. This would result in being able to collect high quality traffic data.
	One of ordinary skill in the art would be motivated to do this because collecting higher quality traffic data for use in training would help provide higher accuracy of classification. (Bujlow, page 1, column 1, paragraph 1, line 8 “On the basis of statistical traffic information received from volunteers and C5.0 algorithm we constructed a boosted classifier, which was shown to have ability to distinguish between 7 different applications in test set of 76,632-1,622,710 unknown cases with average accuracy of 99.3-99.9%.  This high accuracy was achieved by using high quality training data collected by our system, a unique set of parameters used for both training and classification, an algorithm for recognizing flow direction and the C5.0 itself.”)	


Regarding claim 3,
	the combination of Vu, Morris, Gao, Sarigiannidis and Bujlow teach the method of claim 2,
	wherein the first model is an auxiliary classifier generative adversarial network model that includes a generator model and a discriminator model.  (Vu, page 333, column 1, paragraph 1, line 9 “We used a recent proposed deep network for unsupervised learning called Auxiliary Classifier Generative Adversarial Network to generate synthesized data samples for balancing between the minor and the major classes.  We tested our method on a well-known network traffic dataset and the results showed that our proposed method achieved better performance compared to a recent proposed method for handling imbalanced problem in network traffic classification.” And page 334, column 2, paragraph 5, line 1 “The input of the generator (G) is a vector of random noise z and it outputs a synthesized sample Xfake = G(z).  Network D takes the input of a real data sample or a synthesized sample from the generator and the output is a probability distribution P(S|X) = D(X) over possible sources.” In other words, auxiliary classifier generative adversarial network is auxiliary classifier generative adversarial network model, generator is generator model, and discriminator is discriminator model.)
Regarding claim 4,
	the combination of Vu, Morris, Gao, Sarigiannidis and Bujlow teach the method of claim 3,
	wherein the generator model is trained to generate the one or more fabricated attributes based on the conditional class of the network device and a random noise value.  (Vu, page 335, Figure 2, and page 334, column 2, paragraph 5, line 1 “The input of the z and it outputs a synthesized sample Xfake = G(z).  Network D takes the input of a real data sample or a synthesized sample from the generator and the output is a probability distribution P(S|X) = D(X) over possible sources.” In other words, synthesize is generate, generator is the generator model, sample Xfake = G(z) is fabricated attributes, input of a real data sample is conditional class of the network device, and noise z is random noise.)

    PNG
    media_image4.png
    301
    468
    media_image4.png
    Greyscale

Regarding claim 5,
	the combination of Vu, Morris, Gao, Sarigiannidis and Bujlow teach the method of claim 3,
	wherein the discriminator model is trained to differentiate between the one or more fabricated attributes generated by the generator model and the attributes of the training dataset.  (Vu, page 334, column 2, paragraph 4, line 1 “Generative Adversarial Network (GAN) was proposed by GoodFellow et al. in [10] for unsupervised learning.  A GAN has two neuron networks which are trained in an opposition way.  The first neuron network is a Generator (G) and the second neuron network is a Discriminator (D).  The main idea behind GAN is to have two competing neural network models.  The generator takes noise as input and generates samples.  The discriminator receives samples from both the generator and the training data and In other words, discriminator is the discriminator model, and attempt to distinguish between the two sources is differentiate between the one or more fabricated attributes and attributes of the training dataset.)
Claims 11-14 are apparatus claims corresponding to method claims 2-5, respectively.  Otherwise, they are the same. Therefore, Claims 11-14 are rejected for the same reasons as claims 2-5 respectively. 
Claims 18-19 are non-transitory computer readable storage media claims corresponding to method claims 2-3, respectively.  Otherwise, they are the same.  Therefore, claims 18-19 are rejected for the same reasons as claims 2-3, respectively.
Claim 20 is a non-transitory computer readable storage media claim corresponding to the combination of method claims 4 and 5.  Otherwise, it is the same. Claim 20 is rejected for the same reasons as the combination of claims 4 and 5.
 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vu, Morris, Gao, Sarigiannidis, and Abeysooriya et al (US 9336483 B1, herein Abeysooriya).
Regarding claim 9,
	the combination of Vu, Morris, Gao, and Sarigiannidis teach the method of claim 1,
wherein the first model is a database.  
	Abeysooriya teaches wherein the first model is a database.  (Abeysooriya, FIG. 3, and, column 1, line 49 “In some embodiments, neural network training data may be stored in and retrieved from a training database, training batch files, or other computer storage, and used to perform an initial training process for a neural network data structure.” In other words, training database is the first model is a database.) 
	Both Abeysooriya and the combination of Vu, Morris, Gao, and Sarigiannidis are directed to, among other things, performance of content distribution networks.  In view of the teaching of the combination of Vu, Morris, Gao, and Sarigiannidis, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Abeysooriya into the combination of Vu, Morris, Gao, and Sarigiannidis.  This would result in being able to use a database for training a machine learning model.
	One of ordinary skill in the art would be motivated to do this in order to better train neural networks in order to perform decision-making and predictive analyses. (Abeysooriya, column 1, line 17 “After a neural network data structure has been generated and trained with an appropriate training data set, it may be used to perform decision-making processes and predictive analyses for various systems.  For instance, a trained neural network may be deployed with a content distribution network and used to perform tasks such as detecting patterns, predicting user behavior, data processing, function approximation, and the like.”)
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART RYLANDER whose telephone number is (571)272-8359. The examiner can normally be reached Monday - Thursday 8:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.I.R./Examiner, Art Unit 2124                                                                                                                                                                                                        
/BRIAN M SMITH/Primary Examiner, Art Unit 2122